Citation Nr: 1626807	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-02 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a compensable rating for chronic fatigue syndrome.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1993 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that rating decision, the RO decreased the Veteran's 100 percent evaluation for chronic fatigue syndrome to a noncompensable evaluation, effective from September 1, 2010.  The Veteran appealed the assigned noncompensable rating.

In his February 2012 substantive appeal, the Veteran requested a hearing before the Board.  A videoconference hearing was scheduled for January 2015; however, in October 2014, the Veteran withdrew the appeal.  Therefore, the Board deems his hearing request withdrawn. See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he did not want to proceed with the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In the present case, in an October 2014 statement, the Veteran indicated that he did not want to proceed with his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction, and the claim is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


